1. The pay of jurors is whatever the County Commissioners shall allow not exceeding one dollar and fifty cents per day. Bat. Rev. ch. 105 § 23.
The presiding Judge has no power to increase that allowance in any given case. And we suppose that when His Honor directed the Sheriff to furnish the jury with "board and lodging" during the trial he only meant what is usual, to allow the jury to have refreshments during the trial to be procured of course at their own expense. And as the jurors could not separate to procure refreshments the officer was directed to wait upon them. Brandon v. Com'rs of Caswell, 71 N.C. 62.
2. The witness ticket which the plaintiff obtained from the Clerk for his attendance as a witness was merely evidence that he had attended as a witness, but it furnished no evidence as to how he was to be paid. That was to be passed upon and had not been passed upon by the Judge. Until that is done the Commissioners of Buncombe are not liable.
No error.
PER CURIAM.                              Judgment affirmed. *Page 318